DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to the application, US 2018/0237303. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Claim(s) 1 and 5-19 is/are pending.
Claim(s) 1, 14, 15, and 18 is/are currently amended.
Claim(s) 2-4 and 20-23 is/are acknowledged as cancelled.
	The action is NON-FINAL. 

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1 and 5-19 under 35 U.S.C. 103 as being unpatentable over US 2012/0258374 to Raston, et al. in view of: (i) WO 2015/017952 to Shan-Dong Dazhan Nanomaterials Co. Ltd. (C01B 31/02; 12-2015), as understood, the traversal is on the grounds that “the references do not teach or suggest the claimed ‘naturally occurring polycrystalline iron oxide catalyst’ of the amended claims.” (Remarks of 11/17/2021 at 5). The Remarks go on to acknowledge that SD teaches “fine crystal grains and incomplete crystallization.” Id. (citing SD [0019]). Neither the WIPO publication nor the machine translation provided with the Office Action contained paragraph numbers. As understood, this is the passage being referenced in the Remarks:
The main phase composition of the red mud used in the present invention is: sodaite type aqueous sodium aluminosilicate (N3⁄40 · Α1Α · 1. 7Si0 2 · 4 0), goethite (Fe00H), hematite (Fe 2 0:,), quartz (Si0. The content of TFe (total iron) is greater than 20%, also contains Α1Λ, N 0, CaO, etc. Fe 2 0 : i is the main chemical component in red mud, accounting for more than 90% of TFe. At the same time, each mineral is mostly in the form of Fe, Al and Si mineral cement, and its crystallites are fine. The crystal is extremely imperfect, and the reduction roasting is performed at about 600-100 CTC to complete the crystal structure reforming, and the carbon fiber can be catalyzed by cracking the carbon source to grow carbon nanotubes.

(SD at 2-3) (emphasis added). As understood, by reciting “crystallites” or “fine crystal grains,” SD is reciting something that is polycrystalline. The Remarks note “that ‘reducing roasting’ … may restructure crystals.” (Remarks of 11/17/2021 at 5). As understood, the term “restructure” is generic and/or non-defined. There is no evidence to show the term “restructure” means to reorganize the polycrystalline goethite/hematite into single crystals. Furthermore, as understood, See (S. 6: [0120]). Finally, any “roasting” is not excluded by the claims, which employ open-ended transitional language. See MPEP 2111.03 (Transitional Phrases). The rejection is MAINTAINED, updated below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 1 and 5-19 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

On reconsideration, and notwithstanding the Response to Arguments dated 3/4/2021, the “naturally occurring” language in Claim 1 raises indefiniteness issues. Note that in Claims 8-9, the catalyst is “supported on a support.” This would seem to suggest some “synthetic” or other “non-naturally occurring” chemical technique is carried out. Thus, it is unclear how to construe “naturally occurring.” Many nanotube references disclose iron catalysts. Iron readily oxidizes. It is unclear how to parse the claims vis-à-vis this body of prior art. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1 and 5-19 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0258374 to Raston, et al. in view of:
(i) WO 2015/017952 to Shan-Dong Dazhan Nanomaterials Co. Ltd. (C01B 31/02; 12-2015)

Citation to the reference is for the convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference, and not just those portions called out. Citation to the WIPO document is given to the machine translation accompanying the action, hereinafter “SD.”  
 With respect to Claim 1, this claim requires “contacting at elevated temperature, a naturally occurring polycrystalline iron oxide catalyst with a hydrocarbon gas to catalytically convert at least a portion of the hydrocarbon gas to hydrogen and carbon.” Raston contacts a metal catalyst with a hydrocarbon at an elevated temperature. See e.g. (Raston 4: [0103]). Iron oxides are taught. (Raston 5: [0113]).  This produces hydrogen and carbon. See e.g. (Raston 4: [0099]). To the extent Raston teaches non-naturally occurring iron oxides versus naturally occurring iron oxides as claimed, in a similar process, SD teaches goethite and hematite, i.e. naturally occurring iron oxides (SD at 2-3) to make carbon nanotubes (SD at 3). SD teaches:
The main phase composition of the red mud used in the present invention is: sodaite type aqueous sodium aluminosilicate (N3⁄40 · Α1Α · 1. 7Si0 2 · 4 0), goethite (Fe00H), hematite (Fe 2 0:,), quartz (Si0. The content of TFe (total iron) is greater than 20%, also contains Α1Λ, N 0, CaO, etc. Fe 2 0 : i is the main chemical component in red mud, accounting for more than 90% of TFe. At the same time, each mineral is mostly in the form of Fe, Al and Si mineral cement, and its crystallites are fine. The crystal is extremely imperfect, and the reduction roasting is performed at about 600-100 CTC to complete the crystal structure reforming, and the carbon fiber can be catalyzed by cracking the carbon source to grow carbon nanotubes.


Claim 1 further requires “the temperature is between 600°C and 1000° C and a pressure is between 1 bar(g) and 10 bar(g), to selectively synthesise graphitic material with a morphology selected from the group of graphite fibers, carbon nano-onions (CNOs), carbon micro-shells (CMSs) and graphene.” The temperatures are taught. See e.g. (Raston 4: [0103]). The pressures are taught. See e.g. (Raston 4: [0107]). Graphitic materials, including “nano-onions” are taught. (Raston 2: [0035]-[0036]). 
As to Claim 5, SD teaches hematite. (SD 2-3).
As to Claim 6, and notwithstanding the issues above, Fe2O3 is understood/construed as hematite. This is taught. Id.
As to Claim 7, an unsupported catalyst is reasonably suggested. (SD at 2) (baking and crushing). 
As to Claim 8, a support is taught. (Raston 2: [0028]). Notwithstanding the issues above, one of skill in the art can deposit a catalyst on a support, and the combination is more than reasonably suggested. 
As to Claim 9, the unsupported catalyst discussed in Claim 7 reads on this claim.
As to Claim 10, methane is taught. See e.g. (Raston 4: [0096]). 
As to Claim 11, natural gas is taught. See e.g. (Raston 4: [0096]).
Claim 12, as discussed above, at least “nano-onions” are taught. (Raston 2: [0035]-[0036]). The temperatures are taught. See e.g. (Raston 4: [0103]). The pressures are taught. See e.g. (Raston 4: [0107]). The discussion of the “non-calcined” language above is relied on. 
As to Claim 13, a temperature of 800 C is taught. See e.g. (Raston 4: [0103]). The pressures are taught. See e.g. (Raston 4: [0107]).
As to Claim 14, SD teaches nanotubes/graphite fibers. (SD at 3). Goethite is taught. (SD at 2-3).
As to Claim 15, the temperatures are taught (Raston 2: [0029]) and the pressures are taught. (Raston 4: [0107]).
As to Claim 16, Raston contacts a metal catalyst with a hydrocarbon at an elevated temperature. See e.g. (Raston 4: [0103]). This produces hydrogen and carbon. See e.g. (Raston 4: [0099]). Spheres are taught. (Raston 2: [0035]-[0036]). The temperatures are taught. See e.g. (Raston 4: [0103]). The pressures are taught. See e.g. (Raston 4: [0107]). The discussion of Claim 1 is relied on in addressing the naturally occurring language.
As to Claim 17, the pressures are taught. See e.g. (Raston 4: [0107]).
As to Claim 18, the temperatures are taught. See e.g. (Raston 4: [0103]). Graphite, which contains graphene, is taught. (Raston 5: [0122], passim). 
As to Claim 19, the temperatures are taught. (Raston 4: [0103]). 
To the extent any of the cited passages above can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736